DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 14-16 are rejected in the Instant Application.
Claims 17 and 18 are newly added claims

Allowable Subject Matter
Claims 2-11, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Status of claims
Claims 1, 2 have been amended
Claims 1-18 are pending in the instant application
Claims 1, 12-16 are rejected in the instant application

Response to Arguments
Applicant’s arguments with respect to claims 1, 12-16 have been considered but are not persuasive, please see examiners response below. 
Arguments:
Applicants arguments:
A) Ruvio fails to teach that steps 602, 604, 606 are implemented by a same circuit. In Ruvio, said steps are actually performed by three distinct circuits 504, 510B, 520. In contrast, all the steps of claim 1 are said to be implemented by a same circuit (the electronic signature circuit).
B)	Ruvio/Thom fail to teach a communication bus connected to a control circuit affected by attacks, connected to a circuit implementing the steps of claim 1 and connected to a data source. In this regard, the Applicant notes that components 504, 510B, 520 and 522 are clearly not connected to a same communication bus.
Examiners response:
A) Examiner respectfully disagrees with the applicant, the definition of what constitutes a single circuit is broad. Examiner here interprets the components of Ruvio to be acting in conjunction as a singular circuit machinery. Examiner maintains his stance on this rejection.
B) Examiner again respectfully disagrees with the applicant as the claims fail mention ‘affected by attacks’, the claims simply state a bus connecting a circuit and a data source. Examiner highlighted his findings in element 504, the bus being the connection/communication means between the 502A, 506A, and 508A. The applicant further argues that this separation defines the invention to prevent against attacks, however examiner request the applicant to clarify the structure to identify such abilities. Examiner maintains his rejection.
Examiner kindly suggests prior to filing a response, the applicant set up a formal interview with the examiner such that details about specific limitations can be clarified inventive concept clearly defined.

	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on Jan. 05 2018. It is noted, however, that applicant has not filed a certified English translation copy of the French 1850080 application. Applicant cannot rely upon the certified copies of foreign priority papers to overcome any rejections in this office action because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP § 201.15.


	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/17/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

Claims 1, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruvio et al. (US20190036946A1) hereinafter Ruvio in view of Thom et al. (US20160308677A1) hereinafter Thom.

Regarding claims 1, 15, 16:    Ruvio teaches method for securing data transmitted by a data source of a connected object against attacks affecting a control circuit of the connected object (Abstract: a method for identifying malicious activity that changes the integrity of data sent out from a vehicle), wherein the connected object further comprises an electronic circuit and a communication bus connected to the control circuit (¶0056 see circuits), connected to the electronic circuit and connected to the data source (¶0100 see Collecting data directly at the source), wherein the method comprises the following steps implemented by the electronic circuit:
•    detecting a first datum transmitted by the data source on the communication bus (¶0094 see data sent out from the vehicle to the receiving computing unit (e.g., third party server 513) is intercepted);
•    detecting a second datum to be signed, on the communication bus, the second datum having been transmitted by the control circuit on the communication bus after detection of the first datum by the control device (¶0100 see data sensed by sensor(s) 522 installed in vehicle 501 is intercepted by sensor data monitoring agent(s) 520 installed within the vehicle. The sensor data monitoring agent 520 may be installed to intercept the data outputted by sensor(s) 522 as the data is generated);
•    verifying coherence between the first and second detected data (¶0112 see correlation may be performed, for example, by a correlation function that compares data (e.g., analogue signals, digital signals, values stored as vectors) and computing a correlation value. The correlation value is evaluated based on a correlation requirement (e.g., threshold, range), that may include a margin of error for data transmission. For example, the correlation requirement may be selected as 0.95 to account for errors in the transmission of the collected data over wireless networks and/or to account for errors in conversion from analogue to digital, or other non-malicious activity errors.);
•    signalling an error or not depending on a result of the verifying step (¶0114 see an output message indicative of the detected malicious activity is provided, for example, presented on a GUI of the vehicle, transmitted as a message to a mobile device of the driver, presented as a pop-up of a display of third party server 513, and/or played as an audio message to the driver).
Ruvio teaches electronic circuit however does not explicitly teach electronic signature circuit 
Thom however in the same field of computer networking teaches electronic signature circuit (¶0024 see device 101 may utilize its strong identity and sign all sensor readings from the Secure Crypto-Processor. If a third party sends device 101 a request to provide sensor data, microcontroller 102 would be unable to send falsified data successfully because any made up sensor data would lack the required signature)


	Regarding claim 15: Ruvio-Thom teaches a system for securing data for a connected object (Fig. 4)
Regarding claim 16: Ruvio-Thom teaches a connected object (Fig 5 element 520)

Regarding claim 12:	The already combined references teach the method according to claim 1, comprising the following steps implemented by the electronic signature circuit:
•    measuring at least one physical characteristic of a signal circulating on the communication bus while the control circuit transmits a datum or request on the communication bus (Ruvio: ¶0101 see Sensor data monitoring agent may sniff network(s) 501B of the vehicle, to intercept data received from sensor(s) 522, for example, received from the sensor interface. Collecting data at network(s) 510B may improve the efficiency of collecting data from multiple sensors 522 located throughout vehicle 501. Exemplary vehicle networks include: canvas, can-fd, flexray, and Ethernet),
•    comparing the measured physical characteristic with a predetermined template, and signalling an error or not depending on a result of the comparison between the physical characteristic and the template; or •    calculating a confidence index representing conformity of the measured physical characteristic with the template, and signalling the confidence index (Ruvio: ¶0104 see the integrity of the data sent out by the vehicle is monitored by comparing the data collected by the output data monitoring agent to the sensor data monitoring agent to identify a mismatch)
Regarding claim 13:	The already combined references teach the method according to claim 12, wherein the physical characteristic of the signal is a voltage or a time period between two predetermined edges of the signal (Ruvio:  ¶0110 see The sensor data and the data sent out by the vehicle may be time stamped, to compare data generated at the same time. The sample sizes that are compared may be compared based on time, geography, and/or events (e.g., deployment of airbag)).
Regarding claim 14:	The already combined references teach the method according to claim 1, wherein the data source is a sensor, and the data transmitted by the sensor are measurement data acquired by the sensor (Ruvio ¶0008 see intercepting, by at least one sensor data monitoring agent that monitors sensor data outputted by at least one sensor associated with the vehicle; wherein the data sent out from the vehicle is based on the sensor data, wherein the data sent out from the vehicle is intercepted by the output data monitoring agent prior to being processed by the receiving computing unit; monitoring the integrity of the data sent out by the vehicle by analyzing the data collected by the output data monitoring agent with the sensor data collected by the at least one sensor data monitoring agent to identify a mismatch).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATTA KHAN/
Examiner, Art Unit 2449